169 F.3d 666
99 Cal. Daily Op. Serv. 1851, 1999 DailyJournal D.A.R. 2397Brian Louis DELANGE, Plaintiff-Appellant,v.DUTRA CONSTRUCTION CO., INC., In Personam;  ChromalloyAmerican Corporation, In Personam;  Janet C, O.N., the tug,her equipment, and appurtenances;  In Rem;  Doe PontoonBarge, her equipment, and appurtenances;  In Rem,Defendants-Appellees.
No. 96-17270.
United States Court of Appeals,Ninth Circuit.
March 15, 1999.

Before:  BROWNING, BRUNETTI, and RYMER, Circuit Judges.

ORDER

1
Plaintiff-Appellant's Petition for Rehearing is granted.  The opinion filed September 1, 1998, 153 F.3d 1055, is withdrawn.